       Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 1 of 7




                             IN THE UNITED STATES DISTRICT CO URT
                             FOR THE SOUTHERN DISTRICT O F FLORIDA
                                                                                         jk'u
                                                                                            ;
                                                                                            -)
                                                                                             .
                                                                                             :b
                                                                                              '
                                                                                              j jq L
                                                                                                   %-g$
                                                                                                      Jg.
                                                                                                        '
                             CaseNo.g:l8-cv-8ogg4-Middlebrooks/Brannon
'


    NI
     S
      W FEDERALSERVICES,LLC
       Plaintiff
          Vs.
    DektorCorporation and
    ArthurHerring lll
        Defendants

                             DEFENDANTS M OTIO N TO DISM ISS M OTION TO COM PEL

    DefendantArthurHerring 111,acting as his ow n Iaw yer,hereby filesthisM otion to Dism iss
        Plaintiff's M otion to Com pel.

   Aàthiscoud isaware,HerringIll/DektorCorporationfired Iaw firm Eckard& Associatesrepresenting
Herringlll/DektorbecauseofEckard'sgrossincompetenceand mismanagementinthehandlingthe Herring's
caseandgrosswasteofHerring'sfunds.DefendantHerringIll/DektorisIocatedinPennsylvania.Eckardwas
    hired,sightunseen,because no suitable attorney could be found and because ofsevere tim e restrictions of
onlyafew daysIefttoreplytotheIawsuitbeforelegalrepercussionscouldbeplaceduponHerringIll/Dektor.
HerringIll/Dektorhasnotiesin Florida,eïtherpersonalorbusinessasstatedinapreviousdocument.Because
ofthat,itplaces a severe hardship on Herring tw ing to find Iegalcounselthatisfam iliarw ith federalIaw and is
financially feasible.

     1. l/Dektoram askingmoretime,atIeast3moreweeksfrom currentduedateofNovember23,tolocatea
        Iawyerto hirethatiswithinthefinaniialmeansofDektor/HerringIIIunlessthiscaseisdismissed
        becauseithasbeenproveninapreviouslysubmitteddocumentthatHerring/DektorhaveabsolutelyNO
         personalorbusinesstiesforthis case to be Iocated in Florida and this case m ust be dism issed based on
        thatsubmitted proof.Herring/Dektorcertainlyunderstandslawsuitsshouldproceediftheyhavemerit
         but,thiscase is no differentthan any lawsuitthatm ay takesyears before itis heard in cour'
                                                                                                  t.Thiscourt
         certainly understandsan out ofstate person has m any obstaclesin finding the correctIaw yer. Herring III
         isaware thathe can representhim self,butcannot representDektorbecause itis a corporation.Dektoris
         a one person corporation.
         I/Dektoram insistingdiscoverybeIimitedonlytotheissueofjurisdictionatthistime,nothingelse,
         referringtoM otiontoCompelbyplaintifs.Herring/DektorhasalwaysansweredaIIquestionsby
         plaintiff'slawyershonesty,truthfully and com pletely.No new deposition peoainingtojurisdiction is
         needed.
   Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 2 of 7

3. Plaintiff'slawyershavestronglysuggested/accusedHerring/Dektor,withoutanyfacts,ofsomehow
    destroying information ona broken hard drive.Factsprove when a new hard drive wasboughtasa
    replacem entbecause the originalone had crashed.The crash w as m ore than a m onth BEFORE any
    Iaw suitw asfiled.Plaintiff's Iaw yers w antto go on a fishing expedition w ith theirdem andsto have a
    '



    com puterexpertanalyze the ruined hard drive forany inform ation that m aybe,m aybe w ould indicate
    som e type ofconnection to Florida.The facts prove this com pletel   y unw arranted Iawsuitshould be
    dismissed,especïally dueto Iackofjurisdiction in Florida.Plaintiff'slawyersare clearly trying to rack upa
   biggerpaycheck forthem selves by increasing theirbilling hoursforunneeded busywork.
4. This cour'tm ustbe aw are,because the defendant him selfnow is responding,this Iaw suitistotally
   w ofhless and hasabsolutely no Iegalm eritorpurpose.This Iaw suitis by a know n seriallitigatorw ho
    usesthefederalcourtroutinelyonlyasaweaponbyfilingwolhlessIawsuitsagainstpeopleand/ortheir
        businesses,including againstex-em ployees,to ''steal''theirm oney.Plaintiff'sfederallawsuits alw ays
        causedefendantstowaste hugeqm ountsofmoneyonIawyerfeesto defendthemselves.Defendants
    can neverrecoverthose feeseven w hen defendantsw in.Afterspending alIoftheirm oney to defend
    them selves,the defendants have no m ore m oney to pursue dam agesow ed to them by plaintiff.The
    plaintiffuses ''shell''tactics using various nitv nam esto alw ays hide his assetsfrom being seized.That has
    alwaysbeenplaintiff'smethod.Onebyone,plaiitiffisusingexpensiveIawsuitstoeliminateaIl
   com petition so he isthe only one Ieftselling his ''voice Iie detectors''thathave no proven accuracy in real
   crim es,his m ade up training and his continuous,Iarge recertification fees ofcvsa exam inersthatforthe
   plaintiffare extrem ely financially rew arding.
5. The Iaw yers forplaintif'
                           fhum ble,D'Loughy and Desouza,should be sanctioned and heavily fined by this
   courtfornotdoing any type ofevaluation ofPlaintig's claim sto verify there w asatIeastsom e credibility
    foraIawsuitbeforetheydecidedtograbthepaychecksfrom humble/kane/nitv.FACTSPROVEthiscase
    has NO M ERIT.Itisvery clearboth D'Loughy and Desouza filed this lawsuitonly form oney.Courtstoday
    are flooded and overcrow ded w ith w orthless Iaw suits because law yersare only looking fora paycheck,
   instead ofbeing professionalsand refusing clientsthathave nojustifiablecausesofaction.
6. Plaintiffusesvarious''shell''companiesandtheirvariousnamestokeepanyjudgementmoniesfrom
   beingcollected.Thatisthesituationnow witha8yearold,$800,000judgementagainst
   nitv/humble/kanethatistryingtobecollected byanattorneywho istryingto ''piercethecorporate
    VCiIM
    Those ''shell''com paniesalw ays use the sam e ''ni
                                                      tv'
                                                        'first nam e,w i
                                                                       th the second partbeing diferentto
    fooldebtcollectors.ActualexamplesincludeNitvLLC,NitvFstFederalServices),NitvGstGovernment
    Services).
8. Plainti
         ffhasa 15 yearoId cvsa exam inerassociation called NACVSA that is registered in Delaw are atw hat
   seem sto be only a m aildrop.BUT,the phone rings in Nitv's Florida's office w hich m eans it is partofthe
   nitv business.NACVSA is NOT registered as a business in Florida.
9. Becauseofthisunjustified andfraudulentIawsuitagainstDektorand Herring,Herring hascreated a huge
   website www.nitvcvsaexposed.com provingthecvsa/nitv/humble/kaneIiedetectorscam.Thewebsite
    show s m any typesofdocum entsand the fullvideo ofthe ABC New sexpose proving thatnitv,cvsa and
    ownershumble/kanehavebeenandcontinueto bedoingascam onvariousIaw enforcements(police,
    sherift prisons,probationdepartments,collegepolice,military,government,etc.)nationwideand
    w orldw ide.Thisscam on the public and Iaw enforcem ent results in m illionsofcrim inalcases ruined and
  Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 3 of 7
    m illions ofinnocent people being falsely accused ofcrim esorbeing claim ed they had lied in their
    accusationsagainstsom eone.Those cases include sexualassaultand date rape.Form any years,various
    Iaw suitsagainst nitv have proven those facts.
10.Plaintiffhumble hasmadeabout$20millionormore,sinceabout1989,bysellinghis''voiceIiedetector'
    and m ade up training thatstillhas NO independentstudies thatprove they are betterthan a coin toss,
    about50% .
    Plaintiffclaim s about 175 departm ents in Florida have boughtthe cvsa gadgetand training since 1990.
    He claim sabout2,000 departm ents nationw ide boughtcvsa since 1990.
    Form any years,plaintiffclaim ed in 1989 he had ''invented''a new type of''voice Iie.
                                                                                        detector''he called
    cvsatcomputervoicestressanalyzer).But,manyyearsIaterplaintiffadmitsheonlyboughtanoldanalog
    PSE-101 and using a Iess than qualified person,tried to reverse engineerthe oId PSE 101.Nitv sold w hat
    w as created as theircvsa,w hich w as actually a very inferiorand unreliable gadgetforIie detection
    com pared to the PSE 101.The PSE lolw as Dektor'soriginalinstrum entand only proven system ofVoice
    StressAnalysis invented by the originalDektorow nersin 1970.
13. From thatpoorly reversed and unreliable analog cvsa gadget,a very poorly w ritten and problem riddled
   cvsa softw are program w asw ritten and îssold in Iaptop com puters.Thatsam e problem riddled cvsa
    program is stillsold today.
14.Plaintiffthumble)callshimselfthe''fatherofvoicestressanalysis''.Therealsystem ofVoiceStress
   Analysis(PSE)wasinventedonlyin1970byDektor.Humbledid notcomeoutwithhisvew inferior
    im itationofthe PSEcalled cvsa until1990.Thefactsprove hum ble NEVER invented any Iie detector,he
    onlytriedto COPY one.
15.Plaintiffclaimshiscvsaisthe''gold standard''ofIiedetectors.The Iiestold by plaintifffor25yearsprove
    cvsa is only be ''foolsgold''.
16. Forabout15 years,plaintiffhas been using the com pletel
                                                          y false testim ony of Dirk Bell,the 60 yearson of
   AllanBell,theco-inventorofthePSE.Onthe nitvwebsiteDirkBellsaysHerring/Dektorarerunninga
   scam bysellingfake Iiedetectors.PlaintiffusesBelltocondemnDektor/Herringandtoconvincepeople
    notto buy from Dektor.The factis everything Bellsaysare totalIies because Dirk Bellhas neverworked
    atthe currentDektor,has NO know ledge ofhow Dektorisoperated,has no know ledge how Dektor
    trains orhow the PSE 7010 w orks.
                              .


17. Abouttw o years ago,som ehow Bellfound outw ho som e ofDektor'sclientsw ere w orldw ide,contacted
   them and told them they w ere lied to by DektorabouttheirPSE system s.
18. Forabout9 years,plaintiffusescom pletely false testim ony on hisw ebsite from GroveportPolice to m ake
    people w antto avoid buying PSE from Dektor.Aboutnine years ago,Grovepol police boughta PSE and
   sentthree people to be trained.AIIthree flunked the training because every night,during the 10 day
   course,they got drunk,did notstudy and flunked the tests.W hen they gothom e,they traded theicstate
   ofthe artPSE 7010 fora cvsa and free training in exchange fortheirtestim ony condem ning Herring and
    Dektoron the nitv w ebsite.
19.Forabout25years,variousmajornewsmedia,includingABC Newsin 2006,haveexposedthe many Iies
    ofnitv,cvsa,hum ble and hisstaff.
20. Plaintiffadm itted in a 2005 news article,there w ere no independent studiesthatprove cvsa is accurate
   forIie detection.
  Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 4 of 7

21.Plaintiffhasmadeupstoriesaboutex-nitvemployeestogetthem firedfrom theirnew jobsand usesa
   specific person to do dir'ty tricks forNitv
22. Plaintiffis very m uch aw are his illegal,im m oraland unethicalactionsofusing the Iegalsystem as
   weaponswillgivè him more and moreofa monopoly inthe businessofvoice Iiedetectionand ofevew
    otherIie detection system m ade.
23. Plaintiffisaware thathe,nitv and others have engaged in activitiesthey knew w ere illegal,dishonest
    and/oruntruthfulagainstDektoranddefendantArthurHerringIIlwhoseonlypurposewastoputDektor
   outofbusiness and deprive Herring ofm illions ofdollars ofincom e.
24. Plaintiffw as convicted by the U.S.in 2006 ofselling hiscvsa gadgets secretly to countriesthatw ere not
   considered friendly to the United States.
25. Plaintiffw as convicted ofcopyrightfraud in 1988,the sam e yearhe claim s he was selling his cvsa.
26. Plaintiffw asconvicted in 1976 ofunem ploym entfraud.
27.Plaintiffwassellinghisfirstcvsatcomputervoicestressanalyzer)modelforabout10yearstoIaw
    enforcem ent,butitneverhad a com puter.
28. Plaintiffclaim s he w astrained asa polygraph exam inerata polygraph schoolin Florida in 1986,butthe
    APA (AmericanPolygraphAssociation)statesthe plaintiff's''polygraphschool''neverexisted.
29. Plaintiffuses m any planted stories in various m edia to m ake hisscam Iook like a reallie detection type
    business.
30.A majorworldwide Iaw enforcem entorganization ofabout25,000,allowed nitv to putfullpage adsin
    every m onth prom oting cvsa from about1994 to about2005,even though thatorganization knew the
    cvsa,training and ow nerw ere not reliable and notreputable.Thatsam e organization refused Dektorto
    adveliseallowingIaw enforcementtoonlyknow aboutnitv/cvsaforIiedetection.
    Plaintiffcreated a huge w ebsite dedicated to him selfabout15 years ago called ww w .charleshum ble.com
    to m ake people think he is a ''genius''ofsom e type.
32.Plaintiffhasbeen promoting a 14 page ''study'
                                               'since 2012thatisin a''scientificjournal''thathe claims
   provescvsa iscom pletelyaccurateforIie detection.BUT,variousfacts,Google and the Libraw 6f
   Congress,prove the ''journal''doesnotexistand theso-called ''study''doesnotexist.The ''study''Nitv
    says provescvsa iscom pletel  y accurate does not m ention cvsa ornitv atall.
33.,The ''author''ofthat 14 page ''study' 'w asa 20 yearem ployee ofnitv and died before the so-called
    ''study''w as released in 2012. The co-authorofthe ''study''isa neuro scientistfrom John Hopkins
    University.W hen contacted,she hangs up on people and em ailsto herare never returned.Nitv pays her
    to speak at Nitv functions using the ''study''to convince Iaw enforcem entto buy cvsa.
34.Aso-called ''study/survey''aboutcvsain2007,nitvclaimsitwascreatedand paidforbythe
   DoDtDepartmentofDefense).Nitvclaimsthat''study/survey''provescvsaiscompletelyaccurate/reliable
   forIiedetection.But,NO informationisgiveninthe''study/survey''astowhodidthestudyorwhereit
   camefrom.Nothingcan befoundontheinternetonthisDoD ''study/survey''.This''study/survey''isnot
    real.
35. Plaintiffadm itted in 2006,on ABC New s,there were NO independentstudiesthatprove cvsa is m ore
   accurate than a coin tossforIie detection.
36. Nitv adm itted in cour't,about2003,the cvsa w as notcapable ofIie detection.But,the nitv w ebsite clearly
   says itis.
   Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 5 of 7
37. Forabout15 years,nitv has been selling a ''body Ianguage''course called AIS itclaim s can do Iie
    detection.No studiescan be found anyplace aboutAIS oritsability to do Iie detection.
38.Plaintiffisaware nitv/humble/kanehavecompensated peoplewhodeliberatelyIiedaboutDektorand
   Herringinvariousways,includingfalsetestimonialsonnitvwebsiteagainstDektor/Herringtoconvince
    people notto buy from Dektoronly to putDektorout of business and deprive Herring outofm any
    m illions ofdollars.Herring has Iostm illions ofdollars because ofthose actions by plaintiff.
39.VariousdocumentsproveplaintiffdidevenworseactionsagainstDektor/Herringthanweredoneagainst
   anotherIiedetectionbusiness(Baker)wherenitv/humble/kanewassuedandlosttheIawsuit.
   Judgementagainsthumble/kane/nitvwasabout$500,000.Plaintiffappealed caseaIIthewaytothe
   FloridaSupremeCourtandstilllost.Thatjudgementtotaltoday,withinterest,isabout$800,000andstill
   hasnotbeenpaid byhumble/kane/nitv.
40. Courtrecords w illshow plaintif'fsued Bakerthree years ago,again using the cour'
                                                                                   tasa w eapon,to put
    Bakeroutofbusiness.Case isstillongoing.
41.Coul'trecordswillshow plaintiffhumblejustcompletedpayingoff$26,000.ltwasafouryeardebtowed
    to a form erIawyerofplaintiffforIawyerfees thatplaintiffrefused to pay.
42. Courtshould be aw are ofHerring's huge w ebsite w w w .nitvcvsaexposed.com providing various
    documents,includingplaintiffsowndocuments,proving plaintiffhasIiedabouthimself,hisbusinesstnitv)
    and his so-called ''voice Iie detector''called cvsa.
43.Coul should beawareplaintiffhasusedafaketitleof''Dr'(PhD)thatwasboughtin1987from a
    business selling unearned education titles in Indiana and has used that unearned title to convince various
    law enforcem entdepartm entsthat he hassom e type ofexpedise of''inventing''a voice Iie detector,
    creating nitv'straining and also creating plaintiff'sAIS body Ianguage course.Both ofw hich,after25
    years,stillhas NO independentstudies proving any accuracy above a coin toss.



                        Certificate ofService

lhereby certify thaton Novem ber10,2018,Isentcopies to plaintiff'sattorneyson record Desouza,D'Loughy
and to the Clerk ofCourtby certified m ail.




               Ad hurHerring 111,Pre i ent
               DektorCorporation
               400 E.Station Ave,#400
               Coopersburg,PA 18036
               215.631.1448
               adm in@ dektorpse.com
  Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 6 of 7


 DanielDesouza,Esq.
101 NE Third Ave.#1500
For'
   t Lauderdale,FL 33301
(954)603.1340
ddesouza@ desouzalaw.com

jam es D'loughy,Esq
2855 PGA BI.
Palm Beach Gardens,FL 33410
(561)622.7788
idlouahv@ advisorlaw.com
·-
          -~   --   -   -   -------·-
                                                                             --   -·---,--   .   --- - .
                    11t• 1•11•111• 1111 •1111 lill+1tl •11 • '1• 11 ,,,.   ,,,,.,,,,,,.II• •1'11
     -------------
     r·
                                                                                                           /f0£l         "'J G_),l/~EJ.CJjOO'J
                                                                                                             (}fl   if    IA o
                                                                                                                             1+2?f5 :3/ 0 (} fJ
                                                                                                                                 .:11J_.   cIA!~~
           Case 9:18-cv-80994-DMM Document 47 Entered on FLSD Docket 11/14/2018 Page 7 of 7
